PER CURIAM.
Elliot Miller appeals from trial court orders of April 9, 1981 and April 28, 1981 requiring Miller to pay plaintiff/appellee $3,500.00 in attorney’s fees in compliance with a court order of January 29,1981. We affirm upon a finding that appellant in arguing that the court erred in determining the amount of attorney’s fees owed fails to state a valid ground for noncompliance with a court order. Appellant failed to timely file a notice of appeal from the order of January 29, 1981. Appellant may not now circumvent the Rules of Appellate Procedure and, some ninety-seven days after the final court order as to the amount of fees owed, argue the merits of that decision by filing a notice of appeal from a post-judgment order of compliance. See, e.g., Blount v. Hansen, 116 So.2d 250 (Fla. 2d DCA 1959), appeal dismissed, 133 So.2d 73 (Fla.1961); Alderman v. Puritan Dairy, Inc., 145 Fla. 292, 199 So. 44 (1940); Chan v. Brunswick Corp., 388 So.2d 274 (Fla. 4th DCA 1980); Fla.R.App.P. 9.110(b).
Affirmed.